Citation Nr: 0101605	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-17 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for emphysema, including 
chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The claims folder was subsequently 
transferred to the RO in Fort Harrison, Montana.  


REMAND

The veteran originally requested a Travel Board hearing in 
his November 1998 substantive appeal.  The veteran failed to 
report for the hearing scheduled in February 2000.  However, 
review of the claims folder revealed that the veteran might 
not have received notice to report for the hearing as he had 
moved.  Accordingly, in December 2000, the Board contacted 
the veteran to clarify his wishes.  The veteran's response, 
received in January 2001, was that he still desired a Travel 
Board hearing.  Therefore, a remand is required.  

The Board observes that the veteran currently resides in 
California.  The RO should take the necessary steps to 
provide for the hearing at the RO nearest to where the 
veteran currently resides.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be afforded a Travel 
Board hearing at the RO nearest to where 
he resides.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


